Exhibit 10.84

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of this 16th day of May, 2006, by and
between James Nolan, a New York resident (the “Employee”), and InterDigital
Communications Corporation, a corporation organized and existing under the laws
of the Commonwealth of Pennsylvania (the “Company”).

WHEREAS, the Company is engaged in the business of the design and development of
advanced wireless technologies and products that drive voice and data
communications and the licensing of wireless digital technology (as more
particularly described in the Company’s Form 10-K for the year ended
December 31, 2005) (the “Business”). The definition of Business shall change and
evolve over time as the Company’s business changes and evolves, and such
definition shall further automatically adjust each year with the filing of the
Company’s then current Form 10-K to be consistent with the business of the
Company described therein.

WHEREAS, Employee has been promoted to the position of Senior Engineering
Officer of the Company (Employee’s “Position”) effective May 16, 2006, and
Employee is willing to accept such Position upon the terms set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

1. Salary Increase. The Company hereby grants Employee an increase to his base
salary as set forth in Section 4 below and Employee hereby accepts such
increase.

 

2. Term and Duties. Until such time as Employee’s employment hereunder is
terminated pursuant to the provisions of Section 9 hereto (the “Term”), Employee
shall serve the Company faithfully and to the best of his ability and shall
devote his full time, attention, skill and efforts to the performance of the
duties required by or appropriate for his Position. Employee agrees to assume
such duties and responsibilities as may be customarily incident to such
position, and as may be reasonably assigned to Employee from time to time by the
Chief Executive Officer of the Company. Employee shall report to the Chief
Executive Officer of the Company.

3. Other Business Activities. During the Term, Employee will not, without the
prior written consent of the Company, directly or indirectly engage in any other
business activities or pursuits whatsoever, except activities in connection with
any charitable or civic activities, personal investments and serving as an
executor, trustee or in other similar fiduciary capacity; provided, however,
that such activities do not interfere with his performance of his
responsibilities and obligations pursuant to this Agreement.



--------------------------------------------------------------------------------

4. Compensation.

(a) The Company shall pay Employee, and Employee hereby agrees to accept, as
compensation for all services rendered hereunder and for Employee’s covenants as
provided for in Section 8 hereof, a base salary at the annual rate of Two
Hundred and Twenty-Five Thousand Dollars (subject to any increase from time to
time, the “Base Salary”). The Base Salary shall be inclusive of all applicable
income, social security and other taxes and charges which are required by law to
be withheld by the Company or which are requested to be withheld by Employee,
and which shall be withheld and paid in accordance with the Company’s normal
payroll practice for its similarly situated employees from time to time in
effect.

(b) Employee shall be eligible to participate in the Company’s Annual Employee
Bonus Plan, as amended from time to time (the “Bonus Plan”), on terms and
conditions no less favorable than those provided to the other Company senior and
executive officers so long as the same may be in effect. For the Year 2006,
Employee shall have a target bonus level of 40% of his Base Salary under the
Bonus Plan. The goals shall be consistent with the goals set for other senior
and executive officers. The bonus shall be subject to the terms of the Bonus
Plan, as amended from time to time, and shall be referred to herein as the
“Annual Target Bonus”.

(c) Employee shall be eligible to participate in the Company’s Long Term
Compensation Program as it may be amended from time to time for so long as the
same may be in effect (“Program”). Employee’s eligibility for an LTIP cash bonus
and Restricted Stock Unit award under the Program shall be 80% of Base Salary
effective upon the next applicable cash and Restricted Stock Unit cycles.

(d) Employee has been awarded 5,000 Restricted Stock Units under the terms and
conditions of the Company’s 1999 Restricted Stock Plan (“1999 Plan”) effective
May 16, 2006. Subject to such terms and conditions of the 1999 Plan, the
Restricted Stock Units shall vest as follows:

 

May 16, 2007

  1,666 shares

May 16, 2008

  1,667 shares

May 16, 2009

  1,667 shares

(e) In the event any amount or benefit payable to the Employee under this
Agreement or under any other plan, agreement or arrangement applicable to the
Employee, is subject to an excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (or imposed under any successor
provision of the Code imposing a tax liability on “excess parachute payments” as
that term is defined in Code Section 280G), Employee shall be entitled, in
addition to any other amounts payable under the terms of this Agreement or under
any other plan, agreement or arrangement applicable to the Employee, to a cash
payment in an amount sufficient to indemnify the Employee (or such other person
as may be liable for the payment of such excise tax) for the amount of any such
excise tax, and leaving Employee with an amount, net after all federal, state
and local taxes, equal to the amount Employee would have had if no portion of
his benefit under the Plan constituted an “excess parachute payment.”
Notwithstanding the foregoing, the determination of the amount necessary to
indemnify the Employee shall be made taking into account all other payments made
to the Employee under any

 

2



--------------------------------------------------------------------------------

plans, agreements or arrangements aside from this Agreement that are intended to
indemnify the Employee with respect to excise taxes on “excess parachute
payments”. Any disputes as to calculations to be made under this paragraph shall
be resolved by the Company’s independent auditors, whose determinations shall be
final and binding. This provision shall survive the termination of this
Agreement and Employee’s employment.

(f) If any payment to Employee under the terms of this Agreement is determined
to constitute a payment of nonqualified deferred compensation for purposes of
Section 409A of the Code, such payment shall be delayed until the date that is
six months after the date of Employee’s separation from service with the
Company, so as to comply with the special rule for certain “specified employees”
set forth in Code Section 409A(a)(2)(B)(i) unless it is determined that
immediate distribution is permissible (and does not trigger any additional tax
liability pursuant to Code Section 409A(a)(l)) pursuant to Code
Section 409A(a)(2)(A)(v) by reason of being payable in connection with a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company or is otherwise determined not
to be subject to such additional tax liability.

5. Benefits and Expenses. Employee and his dependants shall be entitled to
receive those employee benefits (including, without limitation, paid time off,
medical plan, dental plan, optional 401K participation and expense
reimbursement) as shall be provided to similarly situated employees of the
Company (“Benefits”).

 

6. Confidentiality. Employee recognizes and acknowledges that the Proprietary
Information (as hereinafter defined) is a valuable, special and unique asset of
the Business of the Company. As a result, both during the Term and thereafter,
Employee shall not, without the prior written consent of the Company, for any
reason either directly or indirectly divulge to any third party or use for his
own benefit, or for any purpose other than the exclusive benefit of the Company,
any confidential, proprietary, business and technical information or trade
secrets of the Company or of any subsidiary or affiliate of the Company
(“Proprietary Information”) revealed, obtained or developed in the course of his
employment with the Company. Such Proprietary Information shall include, but
shall not be limited to, the intangible personal property described in
Section 7(b) hereof, any information relating to methods of production and
manufacture, research, computer codes or instructions (including source and
object code listings, program logic algorithms, subroutines, modules or other
subparts of computer programs and related documentation, including program
notation), computer processing systems and techniques, concepts, layouts,
flowcharts, specifications, know how, any associated user or service manuals or
other like textual materials (including any other data and materials used in
performing the Employee’s duties), all computer inputs and outputs (regardless
of the media on which stored or located), hardware and software configurations,
designs (including information and material relating to any ASIC), architecture,
interfaces, plans, sketches, blueprints, and any other materials prepared by the
Employee in the course of, relating to or arising out of his employment by the
Company, or prepared by any other Company employee, representative, or
contractor for the Company, or its customers, costs, business studies, business
procedures, finances, marketing data, methods, plans and efforts, the identities
of licensees,

 

3



--------------------------------------------------------------------------------

strategic partners, customers, contractors and suppliers and prospective
licensees, strategic partners, customers, contractors and suppliers, the terms
of contracts and agreements with licensees, strategic partners, customers,
contractors and suppliers, the Company’s relationship with actual and
prospective licensees, strategic partners, customers, contractors and suppliers
and the needs and requirements of, and the Company’s course of dealing with, any
such actual or prospective licensees, strategic partners, customers, contractors
and suppliers, personnel information, customer and vendor credit information,
and any other materials that have not been made available to the general public,
provided, that nothing herein contained shall restrict Employee’s ability to
make such disclosures during the course of his employment as may be necessary or
appropriate to the effective and efficient discharge of the duties required by
or appropriate for his Position or as such disclosures may be required by law;
and further provided, that nothing herein contained shall restrict Employee from
divulging or using for his own benefit or for any other purpose any Proprietary
Information that is readily available to the general public so long as such
information did not become available to the general public as a direct or
indirect result of Employee’s breach of this Section 6. Failure by the Company
to mark any of the Proprietary Information as confidential or proprietary shall
not affect its status as Proprietary Information under the terms of this
Agreement.

7. Property.

(a) All right, title and interest in and to Proprietary Information shall be and
remain the sole and exclusive property of the Company. During the Term, Employee
shall not remove from the Company’s offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company unless necessary or appropriate in accordance with the
duties and responsibilities required by or appropriate for his Position and, in
the event that such materials or property are removed, all of the foregoing
shall be returned to their proper files or places of safekeeping as promptly as
possible after the removal shall serve its specific purpose. Employee shall not
make, retain, remove and/or distribute any copies of any of the foregoing for
any reason whatsoever except as may be necessary in the discharge of his
assigned duties and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which he may have access or with which for any reason he may become familiar,
except as disclosure shall be necessary in the performance of his duties; and
upon the termination of his employment with the Company, he shall leave with or
return to the Company all originals and copies of the foregoing then in his
possession, whether prepared by Employee or by others.

(b)(i) Employee agrees that all right, title and interest in and to any
innovations, designs, systems, analyses, ideas for marketing programs, and all
copyrights, patents, trademarks and trade names, or similar intangible personal
property which have been or are developed or created in whole or in part by
Employee (1) at any time and at any place while the Employee is employed by
Company and which, in the case of any or all of the foregoing, are related to
and used in connection with the Business of the Company, (2) as a result of
tasks assigned to Employee by the Company, or (3) from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (collectively, the “Intellectual Property”), shall be and
remain forever the sole and exclusive property of the Company. The Employee
shall promptly disclose to the Company all Intellectual Property, and the
Employee shall have no claim for additional compensation for the Intellectual
Property.

 

4



--------------------------------------------------------------------------------

(ii) Employee acknowledges that all the Intellectual Property that is
copyrightable shall be considered a work made for hire under United States
Copyright Law. To the extent that any copyrightable Intellectual Property may
not be considered a work made for hire under the applicable provisions of the
United States Copyright Law, or to the extent that, notwithstanding the
foregoing provisions, the Employee may retain an interest in any Intellectual
Property that is not copyrightable, the Employee hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that the Employee
may have in the Intellectual Property under copyright, patent, trade secret and
trademark law, in perpetuity or for the longest period otherwise permitted by
law, without the necessity of further consideration. The Company shall be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, and trademarks with respect thereto.

(iii) Employee further agrees to reveal promptly all information relating to the
same to an appropriate officer of the Company and to cooperate with the Company
and execute such documents as may be necessary or appropriate (1) in the event
that the Company desires to seek copyright, patent or trademark protection, or
other analogous protection, thereafter relating to the Intellectual Property,
and when such protection is obtained, to renew and restore the same, or (2) to
defend any opposition proceedings in respect of obtaining and maintaining such
copyright, patent or trademark protection, or other analogous protection.

(iv) In the event the Company is unable after reasonable effort to secure
Employee’s signature on any of the documents referenced in Section 7(b)(iii)
hereof, whether because of Employee’s physical or mental incapacity or for any
other reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney in fact, to act for and in his behalf and stead to execute and file any
such documents and to do all other lawfully permitted acts to further the
prosecution and issuance of any such copyright, patent or trademark protection,
or other analogous protection, with the same legal force and effect as if
executed by Employee.

8. Covenants. The Employee shall not, during the Term and thereafter for the
Restricted Period (as defined below), do any of the following, directly or
indirectly, without the prior written consent of the Company:

(a) engage or participate in any business directly competitive with the
Company’s Business, or the business of any of the Company’s subsidiaries or
affiliates, as same are conducted during the Term with respect to any period
during the Term, or upon the termination of Employee’s employment hereunder with
respect to any period thereafter;

(b) become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) any person, firm,
corporation, association or other entity engaged in any business that is
directly competitive with the Business of the Company or the business of any
subsidiary or affiliate of the Company, or become interested in (as owner,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) any portion of the business of any person, firm,
corporation, association or other entity where such portion of such business is
competitive with the Business of the Company or the business of any subsidiary
or affiliate of the Company. Notwithstanding the foregoing, Employee may hold
not more than one percent (1%) of the outstanding securities of any class of any
publicly traded securities of a company that is engaged in activities referenced
in Section 8(a) hereof;

 

5



--------------------------------------------------------------------------------

(c) influence or attempt to influence any licensee, strategic partner, supplier,
or customer of the Company or potential licensee, strategic partner, supplier or
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company; or

(d) influence or attempt to influence any person or entity to either
(i) terminate or modify their employment, consulting, agency, distributorship or
other arrangement with the Company, or (ii) employ or retain, or arrange to have
any other person or entity employ or retain, any person or entity that has been
employed or retained by the Company as an employee, consultant, agent or
distributor of the Company at any time during the twelve (12) month period
immediately preceding the termination of Employee’s employment hereunder.

For purposes of this Agreement, the Restricted Period shall constitute (as
applicable) (i) the period, if any, that Employee shall receive severance as set
forth in Section 9 hereof, (ii) in the event Employee’s employment hereunder is
terminated for cause pursuant to Section 9(b) hereof, a period of one (1) year
following such termination, or (iii) in the event that Employee terminates this
Agreement without Good Reason, so long as the Company voluntarily pays severance
to Employee (which the Company shall be under no obligation to do), for the
period that Employee shall receive such severance, but in no event for a period
longer than one (1) year. In the case of (iii) above, Employee’s termination
notice shall specify the name of any employer that Employee intends to accept
employment with and the nature of the proposed position. Company shall render
its decision whether or not to enforce the Restricted Period and notify Employee
thereof within thirty days of Employee’s notice of termination to Company.

An activity shall be deemed “directly competitive” when there is a reasonable
likelihood based on Employee’s actual possession (whether or not in tangible
form) of technical information, trade secrets or confidential information of the
Company or of any subsidiary or affiliate of the Company or its business
associates, the activity prohibited would result in the use of such technical or
trade secret or confidential information.

9. Termination. Employee’s employment hereunder may be terminated during the
Term upon the occurrence of any one of the events described in this Section 9.
Upon termination, Employee shall be entitled only to such compensation and
benefits as described in this Section 9.

(a) Termination by Employee. Employee may terminate Employee’s employment
hereunder at any time, for Good Reason or without Good Reason, by written notice
of the termination of his employment hereunder. For purposes of this Agreement,
Good Reason shall mean the failure by the Company to pay in a timely manner Base
Salary or any other material form of compensation or material Benefit to be paid
or provided to Employee which failure is not cured within ten (10) business days
after notice to Company. In the event of a termination of Employee’s employment
hereunder pursuant to this Section 9(a), this Agreement shall terminate
effective upon the passage of ten (10) days without cure if for Good Reason,
otherwise upon receipt by Company of Employee’s notice of termination unless
otherwise mutually agreed in writing. In such event, Employee’s rights to
compensation and benefits hereunder shall terminate

 

6



--------------------------------------------------------------------------------

as of the date of termination, except that Employee shall be eligible for the
accrued and unpaid Base Salary and Benefits as provided herein in accordance
with the terms of the respective benefit plans or their terms and conditions as
in effect at the time, and other forms of compensation payable herein (“Other
Compensation”) up through the date of termination. In addition, solely if such
termination is for Good Reason and provided Employee signs Company’s standard
form termination letter as provided for in Section 10 below, Employee shall be
eligible to receive (i) continued payment of Employee’s Base Salary, and
(ii) continued payment (during COBRA) of the Company’s portion of the premium
for medical and dental coverage on terms and conditions comparable to those most
recently provided to the Employee pursuant to this Agreement, both for the
period of twelve (12) months commencing upon the effective date of the
Employee’s release as defined in Section 10 below. Such severance payments shall
be inclusive of all applicable income, social security and other taxes and
charges which are required by law to be withheld by the Company and shall be
withheld and paid in accordance with the Company’s normal payroll practice for
its employees from time to time in effect. Except as specifically set forth in
this Section 9(a), all Base Salary, Benefits and Other Compensation shall cease
at the time of such termination, subject to the terms of any benefit or
compensation plan then in force and applicable to Employee. Except as
specifically set forth in this Section 9(a), the Company shall have no liability
or obligation to Employee or any other person claiming under or through her for
compensation or benefits hereunder by reason of such termination.

(b) Termination for Cause. If the Company terminates Employee’s employment for
Cause, then this Agreement shall terminate immediately and Employee’s rights to
compensation and benefits hereunder shall terminate as of the date of
termination, except that Employee shall be eligible for the accrued and unpaid
portion of her Base Salary, Benefits and Other Compensation up through the date
of termination. For purposes of this Agreement, the term “Cause” shall mean
(i) any material breach of Employee’s employment obligations under this
Agreement toward which there is no substantial progress to cure thirty (30) days
after Employee’s receipt of written notice of such breach from the Company, or
(ii) Employee commits an act or omission which results in or is intended to
result in gain or enrichment of Employee at the expense of Company; or (iii) an
act by Employee involving any type of willful misconduct with respect to the
Company, including without limitation fraud, embezzlement, theft or dishonesty
in the course of her employment; or (iv) during the term of Employee’s
employment, Employee’s conviction of a felony. Except as specifically set forth
in this Section 9B, the Company shall have no liability or obligation to
Employee or any other person claiming under or through her for compensation or
benefits hereunder by reason of such termination.

(c) Termination on Death. If Employee dies, then this Agreement shall terminate
immediately and Employee’s rights to compensation and benefits hereunder shall
terminate as of the date of death, except that Employee’s executors, legal
representatives or administrators shall be eligible for the accrued and unpaid
portion of her Base Salary, Benefits and Other Compensation up through the date
of death. Except as specifically set forth in this Section 9(c), the Company
shall have no liability or obligation hereunder to Employee’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through her by reason of Employee’s death, except that Employee’s
executors, legal representatives, administrators, or beneficiaries may be
eligible to receive the payment prescribed under any life, death or disability
benefits plan in which she is a participant as an employee of the Company, and
to exercise any rights afforded under any compensation or benefit plan then in
effect.

 

7



--------------------------------------------------------------------------------

(d) Termination for Inability to Perform. In the event of a long term disability
of the Employee (as such term is defined in the Company’s Long Term Disability
Plan) such that the Employee is not otherwise qualified to perform the essential
functions of the Position with or without reasonable accommodation (“Inability
to Perform”), Employee’s employment hereunder may be terminated by the Company.
In such event, this Agreement shall terminate on the date of termination and
Employee will be eligible to receive all accrued and unpaid Base Salary and
Benefits and Other Compensation, including payments prescribed under any
disability insurance plan or arrangement in which Employee is a participant.
Except as specifically set forth in this Section 9(d), the Company shall have no
liability or obligation to Employee or any other person claiming under or
through her for compensation or benefits hereunder by reason of Employee’s
disability or such termination. The foregoing shall not limit the Company’s
obligations to comply with the Americans With Disabilities Act.

(e) Termination Without “Cause”. The Company may terminate Employee’s employment
hereunder at any time, for any or no reason, without cause, effective upon the
date designated by the Company. In the event Company terminates Employee’s
employment without Cause or due to Inability to Perform, as set forth above,
this Agreement shall terminate on the date of termination and Employee shall be
eligible to receive all accrued but unpaid Base Salary, Benefits and Other
Compensation up to the date of termination. In addition, provided Employee signs
Company’s standard form termination letter as provided for in Section 10 below,
Employee shall be entitled to receive (i) continued payment of Employee’s Base
Salary, and (ii) continued payment (during the applicable COBRA period) of the
Company’s portion of the premium for medical and dental coverage on terms and
conditions comparable to those most recently provided to the Employee pursuant
to this Agreement, both for the period of twelve (12) months commencing upon the
effective date of the release as defined in Section 10 below. Such payments
shall be inclusive of all applicable income, social security and other taxes and
charges which are required by law to be withheld by the Company and shall be
withheld and paid in accordance with the Company’s normal payroll practice for
its employees from time to time in effect. Except as specifically set forth in
this Section 9(e), the Company shall have no liability or obligation to Employee
or any other person claiming under or through her for compensation or benefits
hereunder by reason of such termination.

(f) Termination for Absenteeism.

(i) Regular attendance at work or in conducting work is an essential element of
Employee’s Position. Without limiting the Company’s right to terminate Employee
pursuant to Section 9(b) or 9(d) herein, in the event that Employee is absent
for more than one hundred and fifty (150) days within any rolling twelve
(12) month period, Employee’s employment hereunder may be terminated by Company.

(ii) In the event of a termination of Employee’s employment hereunder pursuant
to Section 9(f)(i), Employee will be eligible to receive all accrued and unpaid
(as of the date of such termination) Base Salary and Benefits and Other
Compensation, including payments prescribed under any disability or life
insurance plan or arrangement in which Employee is a participant or to which
Employee is a party as an employee of the Company. In addition, provided
Employee signs Company’s standard form termination letter as provided for in
Section 10 below, Employee shall be entitled to receive (i) continued payment of
Employee’s Base

 

8



--------------------------------------------------------------------------------

Salary, and (ii) continued payment (during the applicable COBRA period) of the
Company’s portion of the premium for medical and dental coverage on terms and
conditions comparable to those most recently provided to the Employee pursuant
to this Agreement (to the extent such coverage is not provided under other
Company policies, plans or programs relating to Disability), both for the period
of twelve (12) months commencing upon the Effective Date of the release as
defined in Section 10 below. Such severance payments shall be inclusive of all
applicable income, social security and other taxes and charges which are
required by law to be withheld by the Company and shall be withheld and paid in
accordance with the Company’s normal payroll practice for its employees from
time to time in effect. Such severance amounts shall be reduced by the amount of
payments received by the Employee with respect to this period pursuant to any
Social Security entitlement or any long term disability or any other employee
benefit plan, policy or program maintained to provide benefits in the event of
disability in which the Employee was entitled to participate at the time of
termination under Section 9(f)(i). Except as specifically set forth in this
Section 9(f)(i), the Company shall have no liability or obligation to Employee
or any other person claiming under or through her for compensation or benefits
hereunder by reason of such termination.

(g) Change of Control.

(i) If there is a Change of Control during the Term, and Employee’s employment
with the Company hereunder is terminated within one (1) year following such
Change of Control by the Company (except for Cause) or by Employee (whether or
not for Good Reason) Employee shall be eligible to receive all accrued but
unpaid (as of the effective date of such termination) Base Salary, Benefits and
Other Compensation. In addition, under these circumstances, provided Employee
signs Company’s standard form termination letter as provided for in Section 10
below, (i) Employee shall be eligible to receive, on the Effective Date as
defined in Section 10 below, an amount equal to two (2) years’ worth of
Employee’s Base Salary, and (ii) all stock options granted to Employee by
Company which pursuant to the terms of the applicable option plan vest upon a
“change in control” or “change of control” (as defined under that plan) shall
vest, and (iii) all restrictions on restricted stock and RSUs, to the extent the
Company in its sole discretion subsequently grants such securities, which
pursuant to the terms of the applicable restricted stock plan lift (including as
to vesting) shall be lifted. Such payments shall be inclusive of all applicable
income, social security and other taxes and charges which are required by law to
be withheld by the Company. Except as specifically set forth in this
Section 9(g), all Base Salary, Benefits and Other Compensation shall cease at
the time of such termination, subject to the terms of any benefit or
compensation plans then in force and applicable to Employee, and the Company
shall have no other liability or obligation hereunder to Employee or any other
person claiming under or through her by reason of such termination.

(ii) For purposes of this Section 9(g), a “Change of Control” means the
acquisition (including by merger or consolidation, or by the issuance by the
Company of its securities) by one Person or more than one Person in one
transaction or a series of related transactions, of more than fifty percent
(50%) of the voting power represented by the outstanding stock of the Company on
the date hereof or a sale of substantially all of the assets of the Company. A
“Change of Control” shall not include a corporate reorganization of the Company.
For these purposes, “Person” means an individual, partnership, corporation,
joint venture, association, trust, unincorporated association, other entity or
association.

 

9



--------------------------------------------------------------------------------

10. Termination Letter. As a condition precedent to the Company’s payment of
severance and continuation of medical and dental insurance coverage pursuant to
Sections 9(a), 9(e), 9(f) and 9(g) above, Employee must sign and deliver to
Company, Company’s form of termination letter, without revocation, which shall
include, without limitation, a broad based employment release (containing,
without limitation, a release of claims for age discrimination), an obligation
to return Company property, a reiteration of Employee’s confidentiality
obligations, and other terms protecting the Company’s reasonable business
interests, within the time frame specified in the termination letter. The
effective date of the release shall be the day after Employee’s right to revoke
the release has expired.

 

12. Other Agreements. Employee represents and warrants to the Company that:

(a) There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which are or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of his obligations hereunder,

(b) Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound, and

(c) Employee is free to execute this Agreement and to enter into the employ of
the Company pursuant to the provisions set forth herein.

(d) Employee shall disclose the existence and terms of the restrictive covenants
set forth in this Agreement to any employer that the Employee may work for
during the term of this Agreement (which employment is not hereby authorized) or
after the termination of the Employee’s employment at the Company.

13. Survival of Provisions. Notwithstanding anything in this Agreement to the
contrary, all representations, warranties, obligations of performance,
statements, responsibilities, indemnities, terms or conditions impliedly or
expressly involving performance subsequent to the expiration or termination of
this Agreement, or which cannot be determined to have been fully performed until
after such time, or which by a fair reading of their nature are intended to
survive shall be deemed to survive. If for any reason Employee shall continue to
be employed by the Company following the termination of Employee’s employment
under this Agreement, Employee shall have no right to receive any severance or
other payments hereunder until Employee ceases to be employed by the Company,
whereupon Employee’s right to severance or other payments, if any, shall be
governed by the provisions of Section 9 hereof with respect to the particular
circumstances involved in the Employee’s termination of employment.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns. Subject to
Section 9(g), the Company also may assign this Agreement in connection with any
sale or merger (whether a sale or merger of stock or assets or otherwise) or
corporate reorganization of the Company or the business of the Company.

 

10



--------------------------------------------------------------------------------

Employee expressly consents to the assignment of the Confidentiality and
Covenant provisions set forth in Paragraphs 6, 7 and 8 above of this Agreement
to any new owner of the Company’s business or purchaser of the Company. Employee
may not assign, pledge or encumber his or her interest in or obligations under
this Agreement without the written consent of the Chief Executive Officer of the
Company.

15. Employee Benefits. This Agreement shall not be construed to be in lieu of or
to the exclusion of any other rights, benefits and privileges to which Employee
may be entitled as an employee of the Company under any retirement, pension,
profit sharing, insurance, hospital or other plans or benefits which may now be
in effect or which may hereafter be adopted.

 

16. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt delivery, or by recognized overnight courier, addressed as
follows:

If to Employee:

James Nolan

19 B Lone Oak Drive

Centerport, NY 11721

If to Company:

InterDigital Communications Corporation

781 Third Avenue

King of Prussia, Pennsylvania 19406

Attention: General Counsel

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

17. Entire Agreement: Amendments. This Agreement contain the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature between the parties hereto relating to the
employment of Employee with the Company excepting the Non Disclosure and
Assignment of Ideas Agreement dated February 28, 2005 and any applicable
policies relating to Employee’s employment with the Company and any forms
relating to Employee’s participation in employee benefit plans offered by the
Company (including, without limitation, option and restricted stock agreements),
and all agreements, acknowledgements, and obligations to be bound by Company
policies and procedures to the extent that they do not conflict with the terms
of this Agreement. This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

18. Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.

19. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without reference to conflict
of laws principles.

 

11



--------------------------------------------------------------------------------

20. Invalidity. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.

 

21. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

22. Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and legal
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday or day which is a holiday in the Commonwealth of Pennsylvania,
then such final day shall be deemed to be the next day which is not a Saturday,
Sunday or legal holiday.

 

23. Specific Enforcement Extension of Period.

(a) Employee acknowledges that the restrictions contained in Sections 6, 7 and 8
hereof survive the termination of his employment, regardless of the reason, and
are reasonable and necessary to protect the legitimate interests of the Company
and its subsidiaries and affiliates and that the Company would not have entered
into this Agreement in the absence of such restrictions. Employee also
acknowledges that any breach by him of Sections 6, 7 or 8 hereof will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy. The Employee shall not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that an adequate remedy at law exists. In the event of such breach by
Employee, the Company shall have the right to enforce the provisions of Sections
6, 7 and 8 of this Agreement by seeking injunctive or other relief in any court,
and this Agreement shall not in any way limit remedies of law or in equity
otherwise available to the Company. If an action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover, in addition to any other relief, reasonable
attorneys’ fees, costs and disbursements. In the event that the provisions of
Sections 6, 7 or 8 hereof should ever be adjudicated to exceed the time,
geographic, or other limitations permitted by applicable law in any applicable
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, or other limitations permitted by applicable
law.

(b) In the event that Employee shall be in breach of any of the restrictions
contained in Section 8 hereof, then the Restricted Period shall be extended for
a period of time equal to the period of time that Employee is in breach of such
restriction.

(c) In the event that Employee shall be in breach of any of the restrictions
contained in Sections 6, 7 or 8 hereof, Employee shall forfeit his right to any
further payments pursuant to Section 9 (without limiting any other relief to
which the Company may be entitled), but the release in the termination letter as
described in Section 10 will remain in full force and effect.

24. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the U.S. District Court of the Eastern District
of Pennsylvania, or if such court

 

12



--------------------------------------------------------------------------------

does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in the Commonwealth of Pennsylvania, and the Employee
hereby consents to the personal and exclusive jurisdiction of such court and
hereby waives any objection that the Employee may have to the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

*    *    *    *

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

 

ATTEST:     INTERDIGITAL COMMUNICATIONS
CORPORATION By:  

/s/ Lisa Axt Alexander

      By:  

/s/ William Merritt

  Lisa Axt Alexander       William J. Merritt Title:   Corporate Secretary    
Title:   Chief Executive Officer         [CORPORATE SEAL]        

/s/ James Nolan

 

        James Nolan

 

13